EXHIBIT 10.2

 

Picture 1 [ex-10d2g002.jpg]

11 Hurley Street

Cambridge, MA 02141

P 617-401-9000

F 617-494-0985

 

VIA HAND DELIVERY

September 26, 2019

Vic Myer, Ph.D.

Dear Vic,

As we discussed, your employment with Editas Medicine (the “Company”) will end
effective October 7, 2019 (the “Separation Date”).  As we also discussed, as
part of your separation with the Company, the Company will pay the Benefits (as
defined in paragraph 1 below) if you sign and return this letter agreement to me
by September 30, 2019 and provided further that you sign and return the
Additional Release of Claims attached hereto as Exhibit A (the “Additional
Release”) no later than October 18, 2019 (but no earlier than the Separation
Date), and do not revoke your agreement thereto (as described below).  By timely
signing and returning this letter agreement and, by timely signing, returning,
and not revoking your acceptance of the Additional Release, you will be entering
into binding agreements with the Company and will be agreeing to the terms and
conditions set forth in the numbered paragraphs below, including the releases of
claims set forth in paragraph 2 and in the Additional Release.  Therefore, you
are advised to consult with an attorney before signing this letter agreement and
the Additional Release and you have been given at least twenty-one (21) days to
do so.  If you sign the Additional Release, you may change your mind and revoke
your agreement during the seven (7) day period after you have signed it (the
“Revocation Period”) by notifying me in writing.  If you do not so revoke, the
Additional Release will become a binding agreement between you and the Company
upon the expiration of the Revocation Period.

Although your receipt of the Benefits is expressly conditioned on your entering
into this letter agreement and the Additional Release, the following will apply
regardless of whether or not you do so:

     As of the Separation Date, all salary payments from the Company will cease
and any benefits you had as of the Separation Date under Company-provided
benefit plans, programs, or practices will terminate, except as required by
federal or state law.

     You will receive payment for your final wages through the Separation Date.

     You may, if eligible and at your own cost, elect to continue receiving
group medical and dental insurance pursuant to the “COBRA” law.  You will be
sent a COBRA qualifying notice under separate cover and subsequent notices
as required by applicable law or regulation.  Your costs to continue the
coverage will be set forth in these notices.  The “qualifying event” under COBRA
shall be deemed to have occurred on the Separation Date.

     You are obligated to keep confidential and not to use or disclose any and
all non-public information concerning the Company that you acquired during the
course of your employment with the Company, including any non-public information
concerning the Company’s business affairs, business prospects, and financial

 







Picture 2 [ex-10d2g001.jpg]

condition, except as otherwise permitted by paragraph 10 below.  Further, you
remain subject to your continuing confidentiality, non-competition, and
non-solicitation obligations to the Company as set forth in the Employee
Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement you
previously executed on November 5, 2015 for the benefit of the Company, which
remain in full force and effect.

     You must return to the Company no later than the Separation Date all
Company property.

     You will have three (3) months following the Separation Date to exercise
any stock options under the Company’s 2013 Stock Incentive Plan and 2015 Stock
Incentive Plan that were vested as of the Separation Date.  After that three (3)
month period, your stock options will expire and you will no longer have any
rights with respect thereto.

If you elect to timely sign and return this letter agreement and the Additional
Release and do not revoke it within the Revocation Period, the following terms
and conditions will also apply:

1.         Separation Benefits  – The Company will provide you with the
following separation benefits (the “Benefits”):

a.   Separation Pay.  The Company will pay to you an amount equivalent to twelve
(12) months of your current base salary, less all applicable taxes and
withholdings.  This separation pay will be paid in installments in accordance
with the Company’s regular payroll practices, but in no event shall payments
begin earlier than the Company’s first payroll date following expiration of the
Revocation Period.

b.   COBRA Benefits.  Should you timely elect and be eligible to continue
receiving group health insurance pursuant to the “COBRA” law, the Company will,
until the earlier of (x) the date that is twelve (12) months following the
Separation Date, and (y) the date on which you obtain alternative coverage (as
applicable, the “COBRA Contribution Period”), continue to pay the share of the
premiums for such coverage to the same extent it was paying such premiums on
your behalf immediately prior to the Separation Date.  The remaining balance of
any premium costs during the COBRA Contribution Period, and all premium costs
thereafter, shall be paid by you on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation.  You agree that, should
you obtain alternative medical and/or dental insurance coverage prior to the
date that is twelve (12) months following the Separation Date, you will so
inform the Company in writing within five (5) business days of obtaining such
coverage.





Page 2 of 10



Picture 2 [ex-10d2g001.jpg]

You will not be eligible for, nor shall you have a right to receive, any
payments or benefits from the Company following the Separation Date other than
as set forth in this paragraph.

2.         Release of Claims – In consideration of the Benefits, which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, whether known or unknown, including, but not limited to:

(i) any and all claims arising out of or relating to your employment with and/or
separation from the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act, the Americans With Disabilities Act, the
Genetic Information Nondiscrimination Act, the Family and Medical Leave Act, the
Worker Adjustment and Retraining Notification Act, the Rehabilitation Act,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, and
the Employee Retirement Income Security Act, all as amended; all claims arising
out of the Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch.
151B, § 1 et seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et
seq. (Massachusetts law regarding payment of wages and overtime), the
Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102, Mass. Gen. Laws
ch. 214, § 1C (Massachusetts right to be free from sexual harassment law), the
Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq.,
Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended;

(ii)  all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract;

(iii) all claims to any non-vested ownership interest in the Company,
contractual or otherwise;

(iv) all state and federal whistleblower claims to the maximum extent permitted
by law; and





Page 3 of 10



Picture 2 [ex-10d2g001.jpg]

(v)  any claim or damage arising out of your employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above;

provided, however, that this release of claims does not prevent you from filing
a charge with, cooperating with, or participating in any investigation or
proceeding before, the Equal Employment Opportunity Commission or a state fair
employment practices agency (except that you acknowledge that you may not
recover any monetary benefits in connection with any such charge, investigation,
or proceeding, and you further waive any rights or claims to any payment,
benefit, attorneys’ fees or other remedial relief in connection with any such
charge, investigation or proceeding).

3.         Restricted Stock Acknowledgment – You acknowledge and agree that,
effective as of the Separation Date, the Restricted Stock Unit granted to you
effective as of January 31, 2019 under the 2015 Stock Incentive Plan will be
forfeited, no shares will vest thereunder and you will have no rights with
respect to any shares of Company common stock issuable thereunder.

4.         Continuing Obligations – You acknowledge and reaffirm your
confidentiality and non-disclosure obligations discussed on the first page of
this letter agreement, as well as the obligations set forth in the Employee
Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement
executed on November 5, 2015, which survive your separation from employment with
the Company.

5.         Non-Disparagement – You understand and agree that, to the extent
permitted by law and except as otherwise permitted by paragraph 10 below, you
will not, in public or private, make any false, disparaging, derogatory or
defamatory statements, online (including, without limitation, on any social
media, networking, or employer review site) or otherwise, to any person or
entity, including, but not limited to, any media outlet, industry group,
financial institution or current or former employee, board member, consultant,
client or customer of the Company, regarding the Company or any of the other
Released Parties, or regarding the Company’s business affairs, business
prospects, or financial condition.

6.         Company Affiliation – You agree that, following the Separation Date,
you will not hold yourself out as an officer, employee, or otherwise as a
representative of the Company, and you agree to update any directory information
that indicates you are currently affiliated with the Company.  Without limiting
the foregoing, you confirm that, within ten (10) days following the Separation
Date, you will update any and all social media accounts (including, without
limitation, LinkedIn, Facebook, Twitter and Four Square) to reflect that you are
no longer employed by or associated with the Company.

7.         Return of Company Property – You confirm that you have returned to
the Company all keys, files, records (and copies thereof), equipment (including,
but not limited to, computer hardware, software, printers, flash drives and
other storage devices, wireless handheld devices, cellular phones, tablets,
etc.), Company identification, and any other Company owned property in your
possession or control, and that you have left





Page 4 of 10



Picture 2 [ex-10d2g001.jpg]

intact all, and have otherwise not destroyed, deleted, or made inaccessible to
the Company any, electronic Company documents, including, but not limited to,
those that you developed or helped to develop during your employment, and that
you have not (a) retained any copies in any form or media; (b) maintained access
to any copies in any form, media, or location; (c) stored any copies in any
physical or electronic locations that are not readily accessible or not known to
the Company or that remain accessible to you; or (d) sent, given, or made
accessible any copies to any persons or entities that the Company has not
authorized to receive such electronic or hard copies. You further confirm that
you have cancelled all accounts for your benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone accounts, and computer accounts.

 

8.         Business Expenses and Final Compensation  – You acknowledge that you
have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you.  You further acknowledge that you have received
payment in full for all services rendered in conjunction with your employment by
the Company, including payment for all wages, bonuses, and commissions, that no
other compensation is owed to you except as provided herein.

 

9.         Confidentiality – You understand and agree that, to the extent
permitted by law and except as otherwise permitted by paragraph 10 below, the
terms and contents of this letter agreement, and the contents of the
negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed except as otherwise agreed to in writing by the Company.

10.       Scope of Disclosure Restrictions – Nothing in this letter agreement
prohibits you from communicating with government agencies about possible
violations of federal, state, or local laws or otherwise providing information
to government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings.  You are not
required to notify the Company of any such communications; provided, however,
that nothing herein authorizes the disclosure of information you obtained
through a communication that was subject to the attorney-client
privilege.  Further, notwithstanding your confidentiality and nondisclosure
obligations, you are hereby advised as follows pursuant to the Defend Trade
Secrets Act: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”





Page 5 of 10



Picture 2 [ex-10d2g001.jpg]

11.       Cooperation – You agree that, to the extent permitted by law, you
shall cooperate fully with the Company in the investigation, defense or
prosecution of any claims or actions which already have been brought, are
currently pending, or which may be brought in the future against the Company by
a third party or by or on behalf of the Company against any third party, whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator.  Your full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel, at reasonable times and locations designated by the Company,
to investigate or prepare the Company’s claims or defenses, to prepare for trial
or discovery or an administrative hearing, mediation, arbitration or other
proceeding and to act as a witness when requested by the Company.  You further
agree that, to the extent permitted by law, you will notify the Company promptly
in the event that you are served with a subpoena (other than a subpoena issued
by a government agency), or in the event that you are asked to provide a third
party (other than a government agency) with information concerning any actual or
potential complaint or claim against the Company.

 

12.       Amendment and Waiver – This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This letter agreement is binding upon
and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.  No delay or omission
by the Company in exercising any right under this letter agreement shall operate
as a waiver of that or any other right.  A waiver or consent given by the
Company on any one occasion shall be effective only in that instance and shall
not be construed as a bar to or waiver of any right on any other occasion.

13.       Validity – Should any provision of this letter agreement be declared
or be determined by any court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this letter agreement.

14.       Nature of Agreement  – You understand and agree that this letter
agreement is a separation agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

15.       Acknowledgments – You acknowledge that you have been given a
reasonable amount of time to consider this letter agreement, and at least
twenty-one (21) days to consider the Additional Release, and that the Company is
hereby advising you to consult with an attorney of your own choosing prior to
signing the Additional Release.  You understand that you may revoke this letter
agreement for a period of seven (7) days after you sign the Additional Release
by notifying me in writing, and the Additional Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period.  You
understand and agree that by entering into the Additional Release, you
are waiving any and all rights or claims you might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that you will be receiving consideration beyond that to
which you were previously entitled.





Page 6 of 10



Picture 2 [ex-10d2g001.jpg]

16.       Voluntary Assent – You affirm that no other promises or agreements of
any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this letter agreement, and that you fully understand the
meaning and intent of this letter agreement.  You further state and represent
that you have carefully read this letter agreement, understand the contents
herein, freely and voluntarily assent to all of the terms and conditions hereof,
and sign your name of your own free act.

17.       Applicable Law – This letter agreement shall be interpreted and
construed by the laws of the Commonwealth of Massachusetts, without regard to
conflict of laws provisions.  You hereby irrevocably submit to and acknowledge
and recognize the jurisdiction of the courts of the Commonwealth of
Massachusetts, or if appropriate, a federal court located in the Commonwealth of
Massachusetts (which courts, for purposes of this letter agreement, are the only
courts of competent jurisdiction), over any suit, action or other proceeding
arising out of, under or in connection with this letter agreement or the subject
matter hereof.

18.       Entire Agreement – This letter agreement, including Exhibit A, the
Additional Release, contains and constitutes the entire understanding and
agreement between the parties hereto with respect to your Benefits and the
settlement of claims against the Company and cancels all previous oral and
written negotiations, agreements, and commitments in connection therewith,
including without limitation the letter agreement by and between you and the
Company dated as of March 18, 2015, as amended, and the Company’s Severance
Benefits Plan.

19.       Tax Acknowledgement – In connection with the Benefits provided to you
pursuant to this letter agreement, the Company shall withhold and remit to the
tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such Benefits under
applicable law.  You acknowledge that you are not relying upon the advice or
representation of the Company with respect to the tax treatment of any of the
Benefits set forth in paragraph 1 of this letter agreement.

If you have any questions about the matters covered in this letter agreement,
please call me at 617-401-0118.

 

 

 

Very truly yours,

 

 

 

 

 

By:

/s/ Cynthia Collins

 

 

Cynthia Collins

 

 

President & Chief Executive Officer

 

 





Page 7 of 10



Picture 2 [ex-10d2g001.jpg]

I hereby agree to the terms and conditions set forth above.  I further
understand that the consideration set forth in paragraph 1 is contingent upon my
timely execution, return and non-revocation of the Additional Release, and that
I am being given at least twenty-one (21) days to consider such Additional
Release, and will have seven (7) days in which to revoke my acceptance after I
sign such additional Release.

 

/s/ Vic Myer

    

September 30, 2019

Vic Myer

 

Date

 

To be returned in a timely manner as set forth on the first page of this letter
agreement.

 





Page 8 of 10



Picture 2 [ex-10d2g001.jpg]

Exhibit A

ADDITIONAL RELEASE OF CLAIMS

1.         Release – In exchange for the consideration, including the Benefits
(as defined in the Separation Agreement (as defined below)), set forth in the
letter agreement dated September 26, 2019 between you (Vic Myer) and the Company
(Editas Medicine, Inc.) to which this Additional Release of Claims (the
“Additional Release”) is attached (the “Separation Agreement”), which you
acknowledge you would not otherwise be entitled to receive, you hereby fully,
forever, irrevocably and unconditionally release, remise and discharge the
Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, whether known or unknown, including, but not limited to:

(i) any and all claims arising out of or relating to your employment with and/or
separation from the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the Genetic Information Nondiscrimination Act,
the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act, Executive Order 11246, Executive Order
11141, the Fair Credit Reporting Act, and the Employee Retirement Income
Security Act, all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts
law regarding payment of wages and overtime), the Massachusetts Civil Rights
Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
Mass. Gen. Laws. ch. 93, § 102, Mass. Gen. Laws ch. 214, § 1C (Massachusetts
right to be free from sexual harassment law), the Massachusetts Labor and
Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, §
1B (Massachusetts right of privacy law), the Massachusetts Maternity Leave Act,
Mass. Gen. Laws ch. 149, § 105D, and the Massachusetts Small Necessities Leave
Act, Mass. Gen. Laws ch. 149, § 52D, all as amended;

(ii)  all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract;

(iii) all claims to any non-vested ownership interest in the Company,
contractual or otherwise;





Page 9 of 10



Picture 2 [ex-10d2g001.jpg]

(iv) all state and federal whistleblower claims to the maximum extent permitted
by law; and

(v)  any claim or damage arising out of your employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above;

provided, however, that this release of claims does not prevent you from filing
a charge with, cooperating with, or participating in any investigation or
proceeding before, the Equal Employment Opportunity Commission or a state fair
employment practices agency (except that you acknowledge that you may not
recover any monetary benefits in connection with any such charge, investigation,
or proceeding, and you further waive any rights or claims to any payment,
benefit, attorneys’ fees or other remedial relief in connection with any such
charge, investigation or proceeding).

Acknowledgments – You acknowledge that you have been given at least twenty-one
(21) days to consider this Additional Release, and that the Company advised you
in writing to consult with an attorney of your own choosing prior to signing
this Additional Release.  You understand that you may revoke this Additional
Release for a period of seven (7) days after you sign it by notifying me in
writing, and the Additional Release shall not be effective or enforceable until
the expiration of this seven (7) day revocation period.  You understand and
agree that by entering into this Additional Release, you are waiving any and all
rights or claims you might have under the Age Discrimination in Employment Act,
as amended by the Older Workers Benefit Protection Act, and that you have
received consideration beyond that to which you were previously entitled.

Voluntary Assent – You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this Additional Release, and that you fully understand the meaning and
intent of this Additional Release.  You state and represent that you have had an
opportunity to fully discuss and review the terms of this Additional Release
with an attorney.  You further state and represent that you have carefully read
this Additional Release, understand the contents herein, freely and voluntarily
assent to all of the terms and conditions hereof, and sign your name of your own
free act.

I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further consideration of the
benefits described in the letter agreement to which this Additional Release is
attached, to which I acknowledge I would not be entitled if I did not sign this
Additional Release.  I intend that this Additional Release will become a binding
agreement between me and the Company if I do not revoke my acceptance in seven
(7) calendar days.

 

 

 

 

Vic Myer

 

Date

 

 

Page 10 of 10

